[PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                                                     SEPTEMBER 2, 2010
                          Nos. 06-15514 & 06-15874
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                    D. C. Docket No. 02-01686-CV-MHS-1


KENNY A., by his next friend Linda Winn,
KARA B., by her next friend Linda Pace,
MAYA C., by her next friend Linda Pace,
PHELICIA D., by her next friend Theresa Roth,
SABRINA E., by her next friend Rebecca Silvey,
KORRINA E., by her next friend Rebecca Silvey,
TANYA F., by her next friend Carol Huff,
PRISCILLA G., by her Next Friend Roslyn M.
Satchel,
BRIANA H., by her next friend Linda Pace, on their
own behalf and on behalf of all others similarly
situated,



                                                     Plaintiffs-Appellees-
                                                        Cross-Appellants,

                                    versus

SONNY PERDUE, in his official capacity as Governor
of the State of Georgia,
DEPARTMENT OF HUMAN RESOURCES OF THE STATE OF
GEORGIA,
JAMES MARTIN, in his official capacity as
Commissioner of the Department of Human Resources
of the State of Georgia,
DIVISION OF FAMILY AND CHILDREN SERVICES, Fulton
County,
BEVERLY JONES, in her official capacity as
Director of the Fulton County Department of Family
and Children Services,
DEKALB COUNTY DFCS,
WAYNE DRUMMOND, in his official capacity as
Director of the DeKalb County Department of Family
and Children Services,


                                                      Defendants-Appellants-
                                                            Cross-Appellees,

FULTON COUNTY,
DEKALB COUNTY,

                                                                 Defendants.

                      ________________________

               Appeals from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                           (September 2, 2010)

             ON REMAND FROM THE SUPREME COURT
                    OF THE UNITED STATES

Before CARNES, WILSON and HILL, Circuit Judges.

PER CURIAM:



                                    2
      The district court’s order and judgment entered on October 3, 2006,

awarding the plaintiffs attorney’s fees, costs, and expenses is VACATED, and this

case is REMANDED for further proceedings consistent with the Supreme Court’s

decision and opinion in Perdue v. Kenny A. ex rel. Winn, — U.S. —, 130 S.Ct.

1662 (2010).




                                        3